Ed. F. McFaddin, Associate Justice, concurring. My concurrence is for the purpose of emphasizing the legislative change that has been made since the opinion of this Court in Lewis v. Tate, 210 Ark. 326, 195 S. W. 2d 640. That case was decided on July 1, 1946, when the applicable statute was Act No. 211 of 1939. To overcome the effect of the holding in Lewis v. Tate, supra, the 1947 General Assembly adopted Act No. 227, which amended Act No. 211 of 1939. The language in Section 1 of the Act No. 227 of 1947 clearly states that after the town authorities have filed the certified copy of the ordinance with the Secretary of State, then the town becomes a City of the Second Class for all intents and purposes. The Legislature had the right to adopt Act No. 227 of 1947 and thus overcome the effect of our holding in Lewis v. Tate; and under the Act No. 227 of 1947 the decree of the Chancellor was in all things correct.